Montgomery, J.
(after stating the facts). Under-the findings it is clear that Fox had no authority to receive the goods from the defendant’s agent in Chicago.. The finding of the circuit judge that Fox had abandoned, his connection with the firm was supported by evidence, and it follows from this that he could not lie in wait and at each recurring opportunity seize the fruits of his former partner’s industry. The fact that Fox had been at one time a partner was not known to the defendant’s Chicago agent, so far as appears. The case cannot be rested upon any apparent authority of Fox growing out of his former connection with Pierce Shoe Co. In the absence of actual authority to receive the goods, the defendant’s right to deliver must rest upon the fact that the receipt for shipment not indorsed or signed by the consignee was presented by one claiming to represent the shipper. Proof of a custom to deliver to any person who might produce the shipping receipt, which custom was unknown to the-shipper, cannot avail to excuse the defendant from the burden which the law casts upon it. The defendant cannot relieve itself from liability to the true owner by delivery to one not authorized by showing that such unauthorized person has obtained and presents the bill of lading. Sword v. Young, 89 Tenn. 126; Weyand v. Railway Co., 75 Iowa, 573 (1 L. R. A. 650, note, 9 Am. St. Rep. 513, note); Louisville, etc., R. Co. v. Bark-house, 100 Ala. 543; Cavallaro v. Railway Co., 110 Cal. 348.
The judgment is affirmed.
McAlvaA, Blair, Ostrander, and Hooker, JJ., concurred.